                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                                         )
                                         )
PILGRIM INSURANCE COMPANY,               )
                                         )
          Plaintiffs,                    )
                                         )
v.                                       )
                                         )
WESTFIELD TRANSPORT, INC.,
                                         )
VOLODOYMYR ZHUKOVSKYY,
                                         )
DARTANYAN GASANOV, JOSHUA
                                         )
MORIN, JOYANN M. MORIN, ESTATE
                                         )
OF MICHAEL FERAZZI, BY AND
                                         )
THROUGH ITS EXECUTRIX SHIRLEY
                                         )
FERAZZI, EMANUEL RIBIERO, STEVEN
                                         )
LEWIS, ESTATE OF EDWARD CORR,
                                         )
BY AND THROUGH ITS SPECIAL
                                         )
PERSONAL REPRESENTATIVE ALYCIA
                                         )
MAREGNI, ESTATE OF JOANNE CORR,
                                         )
BY AND THROUGH ITS SPECIAL
                                         )             1:19-CV-12358-LTS
PERSONAL REPRESENTATIVE ALYCIA
                                         )
MAREGNI, ESTATE OF DANIEL
                                         )
PEREIRA, BY AND THROUGH ITS
                                         )
ADMINISTRATRIX HELEN PEREIRA,
                                         )
ESTATE OF AARON PERRY, BY AND
                                         )
THROUGH ITS EXECUTOR WILLIAM
                                         )
PERRY, ESTATE OF DESMA OAKES,
                                         )
BY AND THROUGH ITS EXECUTRIX
                                         )
MORIAH TIDWELL, ESTATE OF
                                         )
ALBERT MAZZA, BY AND THROUGH
                                         )
ITS ADMINISTRATRIX BRITTANY
                                         )
MAZZA, DOUGLAS HAYWARD,
                                         )
BRENDA HAYWARD, DAVID BARK,
                                         )
MARY LOU WELCH, VALERIE
                                         )
RIBIERO, PATRICIA SWEENEY,
                                         )
WILLIAM HOOKER, DANA
                                         )
THOMPSON, DAWN BRINDLEY,
                                         )
MATTHEW FERAZZI, BRIAN FERAZZI,
                                         )
AND KEVIN FERAZZI,
                                         )
                                         )
          Defendants.




                                     1
     JOINT STATEMENT PURSUANT TO LR 16.1 AND FED. R. CIV. P. 16 AND 26

       The parties to the above-entitled case submit this joint statement under Fed.R.Civ.P. 16

and 26 and Local Rule 16.1. Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and

Local Rule 16.1(f). Upon information and belief, Dartanyan Gasanov, Volodoymyr Zhukovskyy,

Westfield Transport, Inc., Douglas Hayward, Brenda Hayward, David Bark, Emanuel Ribiero

and Valerie Ribiero are not represented by counsel in this matter, have not filed an answer to the

Complaint, and as such, are not taking part in this Joint Statement.

                              Brief Factual and Procedural History

      On June 21, 2019, Westfield Transport, Inc. was the owner of a 2016 Dodge Ram with

attached trailer, operated by its employee, Volodoymyr Zhukovskyy along Route 2 in

Randolph, New Hampshire, when he was involved in a serious motor vehicle accident ("the

accident") with a group of motorcycles. Seven people died and others were injured. At the

time of the accident, the plaintiff in this action, Pilgrim Insurance, insured Westfield Transport

under Policy Number CSC00001003760, alleged to have a combined single limit of one

million dollars ($1,000,000). In January 2020, Pilgrim filed this suit to tender its policy limits.

      As of this date, Volodoymyr Zhukovskyy is awaiting trial on multiple criminal charges

stemming from this incident. The Estates of Edward Corr and JoAnn Corr have a civil action

pending in Plymouth County Superior Court, (1983CV00909), against Westfield Transport,

Inc., Dartanyan Gasanov and Volodoymyr Zhukovskyy. Joshua Morin, also injured in the

collision, and his wife, JoyAnn Morin, have a civil action pending in Hampden County

Superior Court, (1979CV00488). Mary Lou Welch, the common law wife of decedent Albert

Mazza, has a civil action pending in Strafford County Superior Court in New Hampshire, (219-

2019-CV-00449). The Estate of Albert Mazza has a civil action pending in Hampden Superior




                                                   2
Court, (1979CV00865), against Westfield Transport, Inc., Dartanyan Gasanov and

Volodoymyr Zhukovskyy. The Estates of Daniel Pereira, Desma Oakes, Aaron Perry, and

Michael Ferrazi have made claims for wrongful death. Matthew Ferazzi, Kevin Ferazzi and

Brian Ferazzi have claims for the wrongful death of their father, Michael Ferazzi. Dawn

Brindley, Patricia Sweeney, William Hooker, Steven Lewis, and Dana Thompson have claims

for bodily injuries.

      The criminal matter and the three civil actions are at different phases of the discovery

process, which deals in part with insurance coverage and satisfaction of any settlement or

judgment which may arise. The defendants in this matter contend that it is premature to accept

the $1,000,000 Pilgrim Insurance policy limits until certain aspects of discovery in the

underlying civil actions are substantially complete.

      As the parties understand that this matter will involve limited discovery, whether

through this interpleader action or in the previously filed civil actions, the parties propose and

agree on the following scheduling guidelines:

    1. Limited factual discovery, to include interrogatories and requests for documents, shall be

        completed by August 14, 2020.

    2. No expert discovery will be necessary for this interpleader action.

    3. A status conference will be held on August 27, 2020, telephonically or by video

        conference if necessary.

    4. Motions to amend pleadings and/or join of parties shall be filed with the Court by or

        before December 11, 2020.

    5. Dispositive Motions, such as motions for summary judgment or partial summary

        judgment and motions for judgment on the pleadings, must be filed by January 15, 2021




                                                  3
       with any opposition due thirty days thereafter.

   6. An initial Pre-Trial Conference, if required, will be held in or after May 2021. The parties

       shall prepare and submit a pretrial memorandum in accordance with Local Rule 16.5(d)

       five business days prior to the date of the conference.

                                      Parties’ Recommendation

       The parties recommend that the Court hold the current Rule 16 conference scheduled for

May 6, 2020 by telephone or video conference, or in the alternative, postponed until August 27,

2020 after the parties have completed some limited discovery. The parties have preliminarily

discussed mediation of this matter, but would like additional time to conduct the described

discovery before any decisions are made in this regard.

                                           Certification

       Pursuant to LR 16.1, the parties will separately file their Rule 16.1 (d)(3) certifications

prior to the scheduling conference.

PILGRIM INSURANCE COMPANY,                           JOSHUA MORIN AND JOYANN MORIN,



By Their attorneys,                                  By Their Attorneys,


 /s/ Michael J. Merriam                              ____/s/ Samuel M. Radner_________
Michael J. Merriam, Esq. BBO#632964                  Samuel M. Radner, Esq. BBO# 565988
ma.legal@praclaw.com                                 sradner@haymondlaw.com
                                                     The Haymond Law Firm
 /s/ Andrew E. Callahan _______________              The Penthouse- 999 Asylum Avenue
Andrew E. Callahan, Esq. BBO# 689875                 Hartford, CT 06105
acallahan@praclaw.com                                (860) 728-5672
Law Offices of Michael J. Merriam
99 Bedford Street, Suite 400
Boston, Massachusetts 02111-2221
(617) 428-4200




                                                 4
KEVIN FERAZZI, BRIAN FERAZZI,                 MARY LOU WELCH,
MATTHEW FERRAZI, STEVEN
LEWIS, PATRICIA SWEENEY,
WILLIAM HOOKER, DANA                          By Her Attorneys,
THOMPSON, DAWN BRINDLEY, THE
ESTATE OF ALBERT MAZZA, BY
AND THROUGH ITS                               /s/ Charles G. Douglas III___________
ADMINISTRATIX, BRITTANY                       Charles G. Douglas III
                                              chuck@nhlawoffice.com
MAZZA, AND THE ESTATE OF
                                              Douglas, Leonard & Garvey, P.C.
DANIEL PEREIRA, BY AND
                                              14 South Street Suite 5
THROUGH ITS ADMINISTRATIX,
                                              Concord, NH 03301
HELEN PEREIRA,                                (603) 224-1988
                                              (pro hac vice admission pending)
By Their Attorneys,
                                              and
_/s/ David W. White, Jr._______               /s/ Gregory V. Sullivan_____________
David W. White, Jr., Esq. BBO # 543797        Gregory V. Sullivan
white@bwglaw.com                              g.sullivan@att.net
Breakstone, White & Gluck, P.C.               Malloy and Sullivan LPC
Two Center Plaza, Suite 530,                  59 Water Street
Boston, MA 02108                              Hingham, MA 02043
Phone: (617) 723-7676                         781-749-4141

ESTATES OF EDWARD CORR AND                    ESTATE OF MICHAEL FERAZZI, BY
JOANN CORR, BY AND THROUGH                    AND THROUGH ITS EXECUTRIX
THEIR SPECIAL PERSONAL                        SHIRLEY FERAZZI,
REPRESENTATIVE ALYCIA MAREGNI,

By Their Attorneys,                           By Her Attorneys,


/s/ Stacey L. Pietrowicz_______________       /s/ Robert J. Puckhaber______________
Neil Sugarman, Esq. BBO# 484340               Robert J. Puckhaber, Esq.
sugarman@sugarman.com                         bpuck@pucklaw.com
Stacey L. Pietrowicz, Esq. BBO# 672395        Puckhaber Law Offices
spietrowicz@sugarman.com                      81 N. State Street
Rosa M. Mazzeo, Esq. BBO# 697952              P.O. Box 2693
rmazzeo@sugarman.com                          Concord, NH 03302
Sugarman and Sugarman, P.C.                   (603) 224-3322
Prudential Tower                              (pro hac vice admission pending)
800 Boylston Street- 30th Floor
Boston, MA 02199                              and
(617) 542-1000



                                          5
                                           /s/ Stephen M. Salon________________
                                           Stephen M. Salon, Esq. BBO# 439280
                                           ssalon@salonlaw.com
                                           Salon & Associates
                                           160 Old Derby Street
                                           Hingham, MA 02043
ESTATE OF AARON PERRY, BY AND              ESTATE OF DESMA OAKES,
THROUGH ITS EXECUTOR WILLIAM               BY AND THROUGH ITS EXECUTRIX
PERRY,                                     MORIAH TIDWELL,

By His Attorneys,                          By Her Attorneys,


/s/ Claude T. Buttrey______________        /s/ Jason R. Crance________________
Claude T. Buttrey, Esq.                    Jason R. Crance, Esq.
charlie@ivylegal.com                       Jason@crancelaw.com
Schuster, Buttrey & Wing, P.A.             Law Office of Jason R. Crance
79 Hanover Street                          65 Dartmouth College Hwy.
P.O. Box 388                               Lyme, NH 03768
Lebanon, NH 03766                          (603) 643-8801
(603) 448-4782                             (pro hac vice admission pending)
(pro hac vice admission pending)
                                           And
And

/s/ Stephen M. Salon________________       /s/ Stephen M. Salon________________
Stephen M. Salon, Esq. BBO# 439280         Stephen M. Salon, Esq. BBO #439280
ssalon@salonlaw.com                        ssalon@salonlaw.com
Salon & Associates                         Salon & Associates
160 Old Derby Street                       160 Old Derby Street
Hingham, MA 02043                          Hingham, MA 02043




                                       6
